Dewey, J.
The right of the defendants to hold the promis spry note, the subject of the present controversy, as their property, and to enforce the payment thereof against the maker, was fully settled in the former action between those parties. That judgment is a bar to the present attempt to avoid the transfer of the note, by the alleged indebtedness of the payee to the maker on demands existing prior to the transfer of the note. It was competent in that action for Bewail Flint to avail himself of all payments on the note, and also all equitable set-offs which he might have against the payee, existing prior to the time of the transfer of the note. The judgment in that case has established, so far as respects any indebtedness on the part of the payee to the maker, that the note was not subject to any equitable set-off, and that the transfer was not inoperative by reason of the existence of such indebtedness. The rulings of the court were correct upon the questions of law raised in the case.

Exceptions overruled.